 



EXHIBIT 10.6

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

     THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of June 14, 2005, by and between COMPREHENSIVE CARE CORPORATION,
a Delaware corporation (the “Employer”), and ROBERT J. LANDIS, an individual
residing in the State of Florida (the “Executive”). Hereinafter, the Employer
and the Executive are sometimes referred to individually as a “Party” and
together as the “Parties.”

W I T N E S S E T H:

     WHEREAS, the Parties have entered into an Employment Agreement, dated
effective February 1, 2003, pursuant to which the Executive is employed as the
Chairman, Chief Financial Officer and Treasurer of the Employer (the “Employment
Agreement”); and

     WHEREAS, the Parties desire to hereby amend the Employment Agreement in the
manner specified herein.

     NOW THEREFORE, in consideration of the mutual promises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereto agree as follows:

     1. Definitions. All capitalized terms appearing in this Agreement and
defined in the Employment Agreement shall have the definitions ascribed thereto
in the Employment Agreement, unless otherwise specifically provided for herein.

2. Amendment to Article XI. Article XI of the Employment Agreement is hereby
amended by deleting said section in its entirety and replacing it with the
following:

     This Agreement shall have an initial term commencing February 1, 2003 and
terminating on May 31, 2006. This Agreement shall be automatically renewed and
extended on its same terms and conditions for up to two consecutive eighteen
month periods unless either party gives written notice to the other at least six
months prior to the initial termination date or renewal termination date, as the
case may be, of its intention not to renew. In the event that the Company
notifies Executive of its intent not to renew this Agreement, the Company agrees
to pay to Executive, upon the expiration of this Agreement without renewal, a
lump sum severance payment equal to two (2) years Base Salary. In addition, and
commencing upon the expiration of this Agreement without renewal, the Company
shall, at its expense, continue to provide Executive with his existing
healthcare insurance coverage for 18 months or such shorter period that the
Company may legally continue Executive’s healthcare insurance, in which case the
Company shall reimburse Executive for the cost of comparable healthcare
insurance coverage for Executive and his dependents for the period commencing
the time of termination or discontinuance of Executive’s existing healthcare
insurance and 18 months following Executive’s separation from the Company.
However, no such entitlement will continue once Executive has coverage through
another employer or has been added onto coverage available through his spouse’s
employer if applicable.

1



--------------------------------------------------------------------------------



 



     3. Amendment to Article XII. Article XII of the Employment Agreement is
hereby amended by deleting said section in its entirety and replacing it with
the following:

     In the event that the Executive becomes totally disabled so that he is
unable or prevented from substantially performing his usual duties as set forth
in Article III hereunder after sixty (60) days following a triggering event, he
will be considered terminated without cause as defined under Article XIII (C).
Full salary and benefits will continue during the sixty (60) day period. The
obligation of the Company to make the aforesaid payments shall be modified and
reduced and the Company shall receive a credit for all disability insurance
payments which Executive may receive or to which he may become entitled;
provided, however, that the premiums for such disability insurance had been paid
by the Company or had been reimbursed to Executive by the Company.

     4. Amendments to Article XIII(C). In Article XIII, Section (C) of the
Employment Agreement, in the last sentence, the words “curtailment or diminution
of the Executive’s duties and responsibilities” are hereby deleted and replaced
with “or total disability as defined in Article XII herein.”

     5. Amendment to Article XIII(D). Article XIII is hereby amended by adding
the following language as Section (D) of said article:

     (D) In the event the Company materially curtails or diminishes Executive’s
duties and responsibilities, Executive may elect to voluntarily terminate his
employment after providing at least sixty (60) days notice of his intent to do
so, regardless of whether the term of this Agreement shall have expired.
Materiality, for purposes of this paragraph, shall include, but not be limited
to, inserting an employee between Executive and the Board of Directors, or
between Executive and his direct reports, or excluding Executive from the
strategic planning process. In the event Executive’s employment is terminated
under the terms of this paragraph, he will receive a severance benefit equal to
the greater of the Executive’s Base Salary for the unexpired term of the
Agreement, or an amount equal to two times the amount of Executive’s Base
Salary, whichever is greater.

     6. Miscellaneous. Except as specifically set forth in this Agreement, all
of the terms and provisions of the Employment Agreement shall continue to remain
in full force and effect. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one document. This Agreement, together with the
Employment Agreement, contains the final, complete, and exclusive expression of
the Parties’ understanding and agreement concerning the matters contemplated
herein and supersedes any prior or contemporaneous agreement of representation,
oral or written, among them.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to
Employment Agreement on the day and year first written above.

                  COMPREHENSIVE CARE CORPORATION       ROBERT J. LANDIS
 
               
By:
  /s/ Mary Jane Johnson       By:   /s/ Robert J. Landis
 
                Name: Mary Jane Johnson           Robert J. Landis, individually
Title: President and Chief Executive Officer            

3